      Case 1:19-cv-02090-EGS Document 56 Filed 03/09/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MOHAMMED SABRA, as next friend
of Baby M,

           Plaintiff,

v.                                       No. 19-cv-2090 (EGS)
MICHAEL POMPEO, in his
official capacity as Secretary
of the United States
Department of State

           Defendant.



                                 ORDER

     For the reasons stated in the accompanying Sealed

Memorandum Opinion, it is hereby

     ORDERED that Plaintiff’s Motion for Summary Judgment, ECF

No. 15, is DENIED; and it is further

     ORDERED that Defendant’s Sealed Motion for Summary

Judgment, ECF No. 18, is GRANTED IN PART and DENIED IN PART; and

it is further

     ORDERED that Defendant’s Redacted Motion for Summary

Judgment, ECF No. 39, is GRANTED IN PART and DENIED IN PART; and

it is further

     ORDERED that the parties shall meet and confer and file

under seal a joint submission with proposed redactions to the

Sealed Memorandum Opinion, which contains confidential
      Case 1:19-cv-02090-EGS Document 56 Filed 03/09/20 Page 2 of 2



information filed under seal pursuant to Federal Rule of Civil

Procedure 5.2 and Local Civil Rule 5.4(f). See Order, ECF No. 6

at 2-4. The sealed joint submission shall be filed by no later

than March 27, 2020. After considering the proposed redactions,

the Court will issue a public version of the Memorandum Opinion;

and it is further

      ORDERED that the parties shall file a joint status report

with a recommendation for further proceedings by no later than

April 17, 2020; and it is

      SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          March 9, 2020




                                   2
